Citation Nr: 1001381	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-11 625	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss from November 24, 2004, to March 20, 
2009. 

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss from March 20, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Huntington, West Virginia.  By a rating action in May 2005, 
the RO granted service connection for high frequency 
sensorineural hearing loss of the left ear, and assigned a 0 
percent rating effective November 24, 2004.  

On December 9, 2008, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  

In February 2009, the Board granted service connection for 
right ear hearing loss, and remanded the case for further 
evidentiary development with respect to the issue of a higher 
evaluation for bilateral hearing loss.  In an October 2009 
rating action, the Appeals Management Center (AMC) 
implemented the Board's grant of service connection for right 
ear hearing loss, effective November 24, 2004; the AMC 
assigned a 0 percent rating for bilateral hearing loss, 
effective November 24, 2004, and a 10 percent rating 
effective March 20, 2009.  A supplemental statement of the 
case (SSOC) was issued in October 2009.  

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for the 
bilateral hearing loss remains in appellate status.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here, remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.  VA has established a staged rating in this case, and 
the Board will consider both periods.


FINDINGS OF FACT

1.  In April 2005, audiometric testing revealed an average 
18.75-decibel loss with a speech recognition score of 100 
percent in the right ear (level I), and an average 36.25-
decibel loss with a speech recognition score of 92 percent in 
the left ear (level I).  

2.  In November 2006, audiometric testing revealed an average 
48-decibel loss with a speech recognition score of 88 percent 
in the right ear (level II), and an average 54-decibel loss 
with a speech recognition score of 92 percent in the left ear 
(level I).  (It is not known whether the Maryland CNC test 
was employed to obtain speech discrimination scores.)

3.  In March 2009, audiometric testing revealed an average 
46.25-decibel loss with a speech recognition score of 80 
percent in the right ear (level III), and an average 52.5-
decibel loss with a speech recognition score of 80 percent in 
the left ear (level IV).  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to March 20, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss since March 20, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in December 2004 and April 2005 from the RO to 
the Veteran which were issued prior to the RO decision in May 
2005.  Additional letters were issued in May 2008 and March 
2009.  Those letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board finds 
that the content of those letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  In addition, the February 2007 SOC, the June 2007 
SSOC, the October 2008 SSOC, and the October 2009 provided 
the Veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
proper disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
Veteran was afforded examinations in April 2005 and March 
2009.  The reports reflect that the examiners solicited 
symptoms from the Veteran, examined the Veteran, and provided 
findings necessary to apply the rating criteria.  Therefore, 
these examinations are adequate.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  

II.  Factual background

The Veteran's claim for service connection for hearing loss 
(VA Form 21-526) was received in November 2004.  The Veteran 
was afforded a VA compensation examination in April 2005.  
The Veteran indicated that, during service, he was a jet 
engine mechanic and that he worked on jet aircraft 8 to 20 
hours per day.  The Veteran stated that, even with ear 
protection, he remembered his ears ringing for hours after 
working his shifts.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
5
15
40
LEFT

20
25
35
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The pertinent diagnoses were high frequency sensorineural 
hearing loss, right ear, moderate; and high frequency 
sensorineural hearing loss, left ear, moderately severe.  

Of record is a statement from the Veteran's pastor, dated in 
April 2006, wherein he indicated that the Veteran had 
expressed his frustration with the difficulty he experiences 
with simple conversations as a result of his hearing loss.  
The pastor also noted that the Veteran had a tendency to 
withdraw from conversations, especially when they involve 
several individuals because it is difficulty for him to 
discern what each person is saying.  

Received in March 2007 was the report of a private 
audiological evaluation, dated in November 2006, which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
50
45
60
LEFT

45
35
50
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  

Of record is a statement from Marion Caldwell, Au.D, dated in 
July 2008; she noted that the Veteran was seen for audiologic 
evaluation on November 30, 2006.  She stated that tests 
results revealed a moderate sloping to severe fairly flat 
sensorineural hearing loss bilaterally.  She further noted 
that the Veteran was advised to use hearing instruments as a 
means of rehabilitation for his hearing loss.  

At his personal hearing in December 2008, the Veteran 
described his duties in the military as an aircraft mechanic 
and his constant exposure to noise from the aircraft.  The 
Veteran indicated that, while they were provided hearing 
protection, they often had to take them off in order to get 
their heads in certain positions and to hear what they needed 
to hear to tune/fix the aircraft.  The Veteran testified that 
he first noticed hearing loss bilaterally while he was in the 
military, in the left ear more than in the right ear.  The 
Veteran further testified that his hearing loss had gotten 
worse since his last audiological examination.  

The Veteran was afforded another VA compensation examination 
in March 2009.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
45
45
60
LEFT

40
35
50
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
It was noted that testing showed mild to moderate 
sensorineural hearing loss on the right from 500 to 3000 Hz, 
dropping to a moderately severe loss at 4000Hz; he had mild 
to moderate sensorineural hearing loss on the right from 500 
to 3000 Hz, dropping to a severe loss at 4000Hz.  The 
diagnosis was sensorineural type hearing loss in both ears.  

III.  Legal Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  However, where an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation is at issue, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).   

The present appeal involves the Veteran's claim that the 
severity of his hearing loss warrants a higher disability 
rating.  The Veteran's hearing loss has been rated under the 
provisions of Diagnostic Code 6100.  In evaluating hearing 
impairment, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears. 38 
C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral. Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b).  The evidence 
of record herein indicates that the Veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.  

A.  Entitlement prior to March 20, 2009

The Board has reviewed the audiometry results from a VA 
compensation examination during the period prior to March 20, 
2009.  After a review of the evidence, the Board finds that 
the criteria for a compensable rating for the Veteran's 
service-connected bilateral hearing loss are not met prior to 
March 20, 2009.  

Significantly, a VA audiological evaluation in April 2005 
shows a right ear puretone decibel loss of 18.75 with speech 
recognition of 100 percent.  This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI (2009).  He had a left ear average puretone 
decibel loss of 36.25 with speech recognition of 92 percent.  
These findings are consistent with Level I hearing in the 
left ear.  These combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII (2009).  A review of all audiometric 
examinations of record would support a finding of a 
noncompensable evaluation.  

The results from a private audiological evaluation, conducted 
in November 2006, show a right ear puretone decibel loss of 
48 with speech recognition of 88 percent.  This corresponds 
to a numeric designation of Level II hearing in the right 
ear.  38 C.F.R. § 4.87, Table VI (2009).  He had a left ear 
average puretone decibel loss of 54 with speech recognition 
of 92 percent.  These findings are consistent with Level I 
hearing in the left ear.  Although it can not be determined 
whether the Maryland CNC discrimination test was used to 
obtain the percentages of speech recognition, these combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  

Additionally, because the Veteran's pure tone thresholds at 
each of the relevant frequencies on the evaluation have not 
all been 55 decibels or more, or less than 30 decibels at 
1000 Hertz and 70 decibels or more at 2000 Hertz, he does not 
meet the criteria for a higher disability evaluation under 38 
C.F.R. § 4.86(a) or § 4.86(b).  

In sum, a review of all audiometric examinations of record 
prior to March 20, 2009, reveals no basis for award of a 
compensable rating.  

B.  Entitlement after March 20, 2009

The Veteran has claimed a higher evaluation for his bilateral 
hearing loss from March 20, 2009.  However, the evidence of 
record has failed to show an increase in the Veteran's 
hearing loss, such as would warrant a disability rating in 
excess of the 10 percent currently assigned.  

The Veteran underwent his most recent VA audiological 
evaluation in March 2009.  The average puretone threshold was 
46.25 decibels in the right ear and 52.5 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 80 percent in each ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of Level III for the right ear and Level 
IV for the left ear.  Applying these values to Table VII, the 
Board finds that the Veteran's hearing loss is evaluated as 
10 percent disabling.  No other medical records contain the 
puretone threshold average and speech discrimination 
percentage scores needed to determine the level of hearing 
loss according to VA regulation after March 20, 2009.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to a rating in excess of 
10 percent for bilateral hearing loss since March 20, 2009.  
38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the Veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As a final matter, the Board has considered whether the 
Veteran's bilateral hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b) (1) (2009); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
bilateral hearing loss.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.")  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for higher evaluations 
for greater symptomatology.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for bilateral hearing loss prior to 
March 20, 2009, is denied.  

A rating for bilateral hearing loss in excess of 10 percent 
since March 20, 2009, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


